Name: Regulation (EEC) No 1411/70 of the Commission of 16 July 1970 applying advance fixing to levies on molasses and amending Regulation (EEC) No 836/68 on import and export licences for sugar, sugar beet and molasses
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  tariff policy;  beverages and sugar;  trade policy
 Date Published: nan

 Official Journal of the European Communities 427 17.7.70 Official Journal of the European Communities No L 156/29 REGULATION (EEC) No 1411/70 OF THE COMMISSION of 16 July 1970 applying advance fixing to levies on molasses and amending Regulation (EEC) No 836/68 on import and export licences for sugar, sugar beet and molasses THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, of 28 June 1968 on import and export licences for sugar, sugar beet and molasses, as amended by Regulation (EEC) No 877/695 ; Having regard to the Treaty European Economic Community ; establishing the Whereas experience gained in applying these provisions has demonstrated that, to ensure fuller compliance with the obligation to import, some of the deposits specified for molasses should be increased ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Sugar ; HAS ADOPTED THIS REGULATION: Article 1 Advance fixing of the import levies shall apply to the products listed in Article 1 ( 1 ) ( c ) of Regulation No 1009/67/EEC. Having regard to Council . Regulation No 1009/67/EEC1 of 18 December 1967 on the common organisation of the market in sugar, as last amended by Regulation (EEC) No 1253/70,2 and in particular Articles 11 (2 ) and 15 (4) thereof ; Whereas Article 1 ( 1 ) of Council Regulation (EEC) No 770/683 of 18 June 1968 on the advance fixing of levies on sugar provides that the levy applicable to imports of molasses shall be fixed in advance if importation is necessary to ensure supplies to specified areas of the Community ; Whereas it can be assumed from the present supply situation for molasses that production from the 1969 crop will fall short of foreseeable consumption in certain large areas in the north of the Community ; whereas a decision must therefore be taken to apply advance fixing to levies on molasses until such time as the supply situation changes ; Whereas the third subparagraph of Article 11 ( 1 ) of Regulation No 1009/67/EEC specifies that the issue of licences is conditional on the lodging of a deposit which will be forfeited in whole or in part if importation or exportation is not effected ; whereas detailed rules concerning these deposits were laid down by Commission Regulation (EEC) No 836/684 Article 2 1 . The words '0-12 units of account' shall be substituted for the words '0-02 units of account' in the third indent of ( b ) of the second subparagraph of Article 11 ( 1 ) of Regulation (EEC) No 836/68. 2 . The following subparagraph shall be inserted after the second subparagraph of Article 12 (2) of Regulation (EEC) No 836/68 : 'By way of derogation from the preceding subparagraph, the amount of the deposit to be 1 OJ No 308, 18.12.1967, p. 1 . 2 OJ No L 143, 1.7.1970, p . 1 . 3 OJ No L 143 , 25.6.1968, p. 16. 4 OJ No L 151 , 30.6.1968, p. 38 . OJ No L 114, 13.5.1969, p . 8 . 428 Official Journal of the European Communities Article 3forfeited shall be at least 0-12 units of account per 100 kilogrammes in the case of products falling within heading No 17.03 of the Common Customs Tariff for which the levy has been fixed in advance .' This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1970 . For the Commission The President Franco M. MALFATTI